Luke, J.
1. Where the president of a bank, by reason of his official position with it, embezzles its funds by drawing them by checks issued in another county, the venue of the crime is not’ improperly laid in the county in which the bank is situated. See Mangham v. State, 11 Ga. App. 427 (2), 436 (75 S. E. 512); Rose v. State, 4 Ga. App. 588 (62 S. E. 117).
2. The evidence in this case authorized the verdict, which has the approval of the trial judge, and for no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodioorth, J., eoneur.

J. P. Knight, William Story, W. 0. Langford, W. W. Bennett, for plaintiff in error.
C. E. Hay, solicitor-general, W. T>. Buie, contra.